
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 8
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Ms. Kaptur introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to limitations on the amounts of contributions
		  and expenditures that may be made in connection with campaigns for election to
		  public office.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.Congress shall have power to set limits on
				the amount of contributions that may be accepted by, and the amount of
				expenditures that may be made by, in support of, or in opposition to, a
				candidate for nomination for election to, or for election to, Federal
				office.
					2.A State shall have power to set limits on
				the amount of contributions that may be accepted by, and the amount of
				expenditures that may be made by, in support of, or in opposition to, a
				candidate for nomination for election to, or for election to, State or local
				office.
					3.Congress shall have power to implement and
				enforce this article by appropriate
				legislation.
					.
		
